[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                          FILED
                      FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                        ________________________   ELEVENTH CIRCUIT
                                                    JANUARY 24, 2008
                                                    THOMAS K. KAHN
                              No. 07-12050
                                                         CLERK
                          Non-Argument Calendar
                        ________________________

     D. C. Docket Nos. 05-00188-CR-ORL-22-KRS & 06-00225-CR-ORL

UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                    versus

AARON BELLAMY,

                                                    Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (January 24, 2008)

Before BIRCH, DUBINA and PRYOR, Circuit Judges.

PER CURIAM:

     Michael Donaldson, appointed counsel for Aaron Bellamy in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. As

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bellamy’s convictions and

sentences are AFFIRMED.




                                          2